DETAILED ACTION
Claims 1-20 are pending.  Claim 12 has been amended.  Claims 1-20 are rejected.
The instant application claims foreign priority to application No. KR10-2018-0014147 filed on 02/05/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al., Patent Application Publication No. 2009/0070786 (hereinafter Alves) in view of Shimoi, Patent Application Publication No. 2014/0052928 (hereinafter Shimoi).

Regarding claim 1, Alves teaches:
Alves Paragraph [0081], Event Server, such as the WebLogic Event Server (EvS) can have native support), a stream generation request from a client and inserting the stream generation request into a queue of a management request processing unit in the storage server (Alves Paragraph [0514], Inbound application events (stream generation request) received from streams can be inserted into the connected execution queue);
sending, by the management request processing unit (Alves Paragraph [0081], Event Server, such as the WebLogic Event Server (EvS) can have native support), a stream identifier and information about an I/O worker (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”), which correspond to the stream generation request, to the client (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”);
receiving, by the management request processing unit (Alves Paragraph [0081], Event Server, such as the WebLogic Event Server (EvS) can have native support), a read request from the client (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become);
inserting, by the management request processing unit (Alves Paragraph [0081], Event Server, such as the WebLogic Event Server (EvS) can have native support), the read request into a queue of the I/O worker corresponding to the read request (Alves Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue);
Alves does not expressly disclose:

performing, by the I/O worker, adaptive prefetching for the read request using an identifier of a file object of stream information corresponding to the read request; and
transmitting, by the I/O worker, data that is read by performing adaptive prefetching to the client.
However, Shimoi teaches:
An adaptive prefetching method, the adaptive prefetching method being performed by a storage server in a distributed file system (Shimoi Paragraph [0063], prefetch control function transmits the decided change value of the number of prefetch blocks (M) to the prefetch control unit 38), comprising:
performing, by the I/O worker (Shimoi Paragraph [0031], a host I/O to/from a logical volume), adaptive prefetching for the read request using an identifier of a file object of stream information corresponding to the read request (Shimoi Paragraph [0071], unit ( I/O size) in which the prefetch control unit 38 reads data from the disk 39 into the cache memory 34 does not need to match a unit in which the server/host 31 reads data from the cache memory 34, Paragraph [0061], prefetch assigned with "identification number"); and
transmitting, by the I/O worker (Shimoi Paragraph [0031], a host I/O to/from a logical volume), data that is read by performing adaptive prefetching to the client (Shimoi Paragraph [0063], prefetch control function transmits the decided change value of the number of prefetch blocks (M) to the prefetch control unit 38).
The claimed invention and Shimoi are from the analogous art of prefetch systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Shimoi to have combined Alves and Shimoi.


Regarding claim 8, Alves in view of Shimoi further teaches:
The adaptive prefetching method of claim 1, wherein inserting the read request into the queue of the I/O worker is configured to insert the read request into a queue of an I/O worker that takes exclusive charge of an individual stream corresponding to the stream identifier of the read request (Alves Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue, Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become), among multiple I/O workers (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become), and then allow the I/O worker to process the read request (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become).

Regarding claim 9, Alves in view of Shimoi further teaches:
The adaptive prefetching method of claim 8, wherein receiving the read request from the client is configured to receive the read request that includes at least one of the stream identifier (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), information about the I/O 

Regarding claim 10, Alves teaches:
sending, by the client, a stream generation request to a storage server (Alves Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue);
receiving, by the client, a stream identifier and information about an I/O worker information (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”), which correspond to the stream generation request, from the storage server (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”);
sending, by the client, a read request corresponding to a maximum number of asynchronous readahead operations to the storage server (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events); and
Alves does not expressly disclose:
An adaptive prefetching method, the adaptive prefetching method being performed by a client in a distributed file system, comprising:
receiving, by the client, data that is read when the I/O worker corresponding to the read request performs adaptive prefetching, from the storage server.

An adaptive prefetching method, the adaptive prefetching method being performed by a client in a distributed file system (Shimoi Paragraph [0063], prefetch control function transmits the decided change value of the number of prefetch blocks (M) to the prefetch control unit 38), comprising:
receiving, by the client, data that is read when the I/O worker corresponding to the read request performs adaptive prefetching, from the storage server (Shimoi Paragraph [0071], unit ( I/O size) in which the prefetch control unit 38 reads data from the disk 39 into the cache memory 34 does not need to match a unit in which the server/host 31 reads data from the cache memory 34, Paragraph [0061], prefetch assigned with "identification number").
The claimed invention and Shimoi are from the analogous art of prefetch systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Shimoi to have combined Alves and Shimoi.
The motivation to combine Alves and Shimoi is to improve processing by using prefetching.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the perfecting of Shimoi in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Shimoi.

Regarding claim 12, Alves teaches:
A storage server, comprising: a processor (Alves Paragraph [0013], including at least one processor 108);
a management unit for receiving a stream generation request from a client and inserting the stream generation request into a queue of a management request processing unit in a distributed file system (Alves Paragraph [0514], Inbound application events (stream generation request) received from streams can be inserted into the connected execution queue);
the management request processing unit for sending a stream identifier and information about an I/O worker (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”), which correspond to the stream generation request (Alves Paragraph [0073], event sources can be connected to the processor by having the event sources send events to a common stream, Paragraph [0147], the Event Types for additional information about creating event types, Table 8 after Paragraph [0155], stream id =”spreaderOut”), to the client, receiving a read request from the client (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become), and inserting the read request into a queue of an I/O worker corresponding to the read request (Alves Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue); and
Alves does not expressly disclose:
the I/O worker for performing adaptive prefetching for the read request using an identifier of a file object of stream information corresponding to the read request and transmitting data that is read by performing adaptive prefetching to the client.
However, Shimoi teaches:
an I/O worker for performing adaptive prefetching for the read request using an identifier of a file object of stream information corresponding to the read request and transmitting data that is read by performing adaptive prefetching to the client (Shimoi Paragraph [0071], unit ( I/O size) in which the prefetch control unit 38 reads data from the disk 39 into the cache memory 34 does not need to match a unit in which the server/host 31 reads data from the cache memory 34, Paragraph [0061], prefetch assigned with "identification number").
The claimed invention and Shimoi are from the analogous art of prefetch systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Shimoi to have combined Alves and Shimoi.
The motivation to combine Alves and Shimoi is to improve processing by using prefetching.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the perfecting of Shimoi in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Shimoi.

Regarding claim 19, Alves in view of Shimoi further teaches:
The storage server of claim 12, wherein the management request processing unit inserts the read request into a queue of an I/O worker that takes exclusive charge of an individual stream corresponding to the stream identifier of the read request (Alves Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue, Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become), among multiple I/O workers (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become), and then allows the I/O worker to process the read request (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become).

Regarding claim 20, Alves in view of Shimoi further teaches:
The storage server of claim 19, wherein the management request processing unit receives the read request that includes at least one of the stream identifier (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), information about the I/O worker that takes exclusive charge of the individual stream corresponding to the stream identifier, readahead position information, and readahead size information.

Claims 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Shimoi and Ogawa et al., Patent Application Publication No. 2014/0056577 (hereinafter Ogawa).

Regarding claim 2, Alves in view of Shimoi teaches parent claim 1.
Alves in view of Shimoi further teaches:
wherein sending the stream identifier and the I/O worker information comprises (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”):
Alves in view of Shimoi does not expressly disclose:
generating, by the management request processing unit having received the stream generation request, a file object including a prefetched context by opening a file corresponding to a stream generated by the client; and
generating, by the management request processing unit, stream information related to an identifier of the generated file object and the stream identifier, and selecting an I/O worker to take exclusive charge of an individual stream corresponding to the stream identifier.
However, Ogawa teaches:
generating, by the management request processing unit having received the stream generation request (Ogawa Paragraph [0289], stored in one interleaved stream file, it is possible to open the interleaved stream file as an m2ts file), a file object including a prefetched context by opening a file corresponding to a stream generated by the client (Ogawa Paragraph [0289], stored in one interleaved stream file, it is possible to open the interleaved stream file as an m2ts file); and
generating, by the management request processing unit, stream information related to an identifier of the generated file object and the stream identifier (Ogawa Paragraph [0281], stream path information 1307 is "sub-path ID=1", it indicates that the stream indicated by the stream identification information), and selecting an I/O worker to take exclusive charge of an individual stream corresponding to the stream identifier (Ogawa Paragraph [0281], stream path information 1307 is "sub-path ID=1", it indicates that the stream indicated by the stream identification information).
The claimed invention and Ogawa are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Ogawa to have combined Alves and Ogawa.
The motivation to combine Alves and Ogawa is to improve streaming by allowing for the ability to open files.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the opening of files of Ogawa in order to obtain the predictable result of improving streaming.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Ogawa.

Regarding claim 3, Alves in view of Shimoi and Ogawa further teaches:
The adaptive prefetching method of claim 2, further comprising: receiving, by the management unit, a stream deletion request from the client (Ogawa Paragraph [0411], copying and deleting, onto the video stream, audio stream, subtitle stream); and
deleting the file object including the prefetched context by closing an identifier of a file object of a stream corresponding to the stream deletion request (Ogawa Paragraph [0281], stream path information 1307 is "sub-path ID=1", it indicates that the stream indicated by the stream identification information, Paragraph [0411], copying and deleting, onto the video stream, audio stream, subtitle stream).

Regarding claim 13, Alves in view of Shimoi teaches parent claim 12.
Alves in view of Shimoi does not expressly disclose:
wherein the management request processing unit generates a file object including a prefetched context by opening a file corresponding to a stream generated by the client, generates stream information related to an identifier of the generated file object and the stream identifier, and selects an I/O worker to take exclusive charge of an individual stream corresponding to the stream identifier.
However, Ogawa teaches:
wherein the management request processing unit generates a file object including a prefetched context by opening a file corresponding to a stream generated by the client (Ogawa Paragraph [0289], stored in one interleaved stream file, it is possible to open the interleaved stream file as an m2ts file), generates stream information related to an identifier of the generated file object and the stream identifier (Ogawa Paragraph [0281], stream path information 1307 is "sub-path ID=1", it indicates that the stream indicated by the stream identification information), and selects an I/O worker to take exclusive charge of an individual stream corresponding to the stream identifier (Ogawa Paragraph [0281], stream path information 1307 is "sub-path ID=1", it indicates that the stream indicated by the stream identification information).
The claimed invention and Ogawa are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Ogawa to have combined Alves and Ogawa.
The motivation to combine Alves and Ogawa is to improve streaming by allowing for the ability to open files.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the opening of files of Ogawa in order to obtain the predictable result of improving streaming.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Ogawa.

Regarding claim 14, Alves in view of Shimoi and Ogawa further teaches:
The storage server of claim 13, wherein the management unit receives a stream deletion request from the client and deletes the file object including the prefetched context by closing an identifier of a file object of a stream corresponding to the stream deletion request (Ogawa Paragraph [0411], copying and deleting, onto the video stream, audio stream, subtitle stream).

Claims 4, 5, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Shimoi and Akiyama et al., Patent Application Publication No. 2016/0092317 (hereinafter Akiyama).

Regarding claim 4, Alves in view of Shimoi teaches parent claim 1.
Alves in view of Shimoi further teaches:
wherein sending the stream identifier and the I/O worker information is configured such that the management request processing unit transmits result information of the stream generation request to the client (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), the result information including at least one of the stream identifier (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), the I/O worker information, information about the required processing time, and dummy data.
Alves in view of Shimoi does not expressly disclose:
calculating, by the management unit, a required processing time, which is a time taken to process the stream generation request,
However, Akiyama teaches:
calculating, by the management unit, a required processing time (Akiyama Paragraph [0121], the computer system 121 can obtain or calculate a processing time required to process the stream data in real time for each operator), which is a time taken to process the stream generation request (Akiyama Paragraph [0121], the computer system 121 can obtain or calculate a processing time required to process the stream data in real time for each operator),
The claimed invention and Akiyama are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Akiyama to have combined Alves and Akiyama.
The motivation to combine Alves and Akiyama is to improve streaming by determining a processing time.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the processing time of Akiyama in order to obtain the predictable result of improving streaming.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Akiyama.

Regarding claim 5, Alves in view of Shimoi and Akiyama further teaches:
The adaptive prefetching method of claim 4, wherein the client is configured to calculate a required request-response time (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), which is a time taken to receive the result information of the stream generation request after sending the stream generation request (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), and
calculate a maximum number of asynchronous readahead operations based on the required Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events).

Regarding claim 11, Alves in view of Shimoi teaches parent claim 10.
Alves in view of Shimoi further teaches:
sends the read request corresponding to the calculated maximum number of asynchronous readahead operations to the storage server (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events).
Alves in view of Shimoi does not expressly disclose:
wherein sending the read request is configured such that the client calculates the maximum number of asynchronous readahead operations based on a time taken to receive the read data after sending the stream generation request and a time taken for the storage server to process the stream generation request, and
However, Akiyama teaches:
wherein sending the read request is configured such that the client calculates the maximum number of asynchronous readahead operations based on a time taken to receive the read data after sending the stream generation request and a time taken for the storage server to process the stream generation request (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), and
The claimed invention and Akiyama are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Akiyama to have combined Alves and Akiyama.
The motivation to combine Alves and Akiyama is to improve streaming by determining a processing time.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the processing time of Akiyama in order to obtain the predictable result of improving streaming.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Akiyama.

Regarding claim 15, Alves in view of Shimoi teaches parent claim 12.
Alves in view of Shimoi further teaches:
transmits result information of the stream generation request to the client (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), the result information including at least one of the stream identifier (Alves Table 8 after Paragraph [0155], stream id =”spreaderOut”, Paragraph [0514], Inbound application events received from streams can be inserted into the connected execution queue), the I/O worker information, information about the required processing time, and dummy data.
Alves in view of Shimoi does not expressly disclose:
wherein the management unit calculates a required processing time, which is a time taken for the management request processing unit to process the stream generation request, and
However, Akiyama teaches:
wherein the management unit calculates a required processing time (Akiyama Paragraph [0121], the computer system 121 can obtain or calculate a processing time required to process the stream data in real time for each operator), which is a time taken for the management request processing unit to process the stream generation request (Akiyama Paragraph [0121], the computer system 121 can obtain or calculate a processing time required to process the stream data in real time for each operator), and
The claimed invention and Akiyama are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Akiyama to have combined Alves and Akiyama.
The motivation to combine Alves and Akiyama is to improve streaming by determining a processing time.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the processing time of Akiyama in order to obtain the predictable result of improving streaming.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Akiyama.

Regarding claim 16, Alves in view of Shimoi and Akiyama further teaches:
The storage server of claim 15, wherein the client calculates a required request-response time (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), which is a time taken to receive the result information of the stream generation request after sending the stream generation request (Akiyama Paragraph [0119], Streams deploys a plurality of operators disposed on any number (e.g., thousands) of processor nodes to provide a scalable execution environment that may allow a nearly infinite capacity and a short (e.g., millisecond) response time), and
calculates a maximum number of asynchronous readahead operations based on the required Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Shimoi, Akiyama and Bowman-Amuah, Patent Application Publication No. 2003/0058277 (hereinafter Bowman).

Regarding claim 6, Alves in view of Shimoi and Akiyama teaches parent claim 4.
Alves in view of Shimoi and Akiyama does not expressly disclose:
wherein sending the stream identifier and the I/O worker information is configured to transmit the dummy data, the stream identifier, and the I/O worker information to the client, wherein the dummy data has a size identical to a readahead size of a storage device connected to the storage server.
However, Bowman teaches:
wherein sending the stream identifier and the I/O worker information is configured to transmit the dummy data (Bowman Paragraph [4230], data handlers can be created to return dummy data), the stream identifier (Bowman Paragraph [4235], attribute an object writes to the stream is its CLASS_ID), and the I/O worker information to the client (Bowman Paragraph [3655], work or allocation thread runs on the queue and makes calls), wherein the dummy data has a size identical to a readahead size of a storage device connected to the storage server (Bowman Paragraph [4230], data handlers can be created to return dummy data, these can then be replaced at run-time or later in testing without impacting the code (this shows identical size since the replacement won’t impact run-time or the code)).
The claimed invention and Bowman are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Bowman to have combined Alves and Bowman.
The motivation to combine Alves and Bowman is to add testing by using dummy data.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the dummy data of Bowman in order to obtain the predictable result of adding testing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Bowman.

Regarding claim 17, Alves in view of Shimoi and Akiyama teaches parent claim 15.
Alves in view of Shimoi and Akiyama does not expressly disclose:
wherein the management request processing unit transmit the dummy data, the stream identifier, and the I/O worker information to the client, wherein the dummy data has a size identical to a readahead size of a storage device connected to the storage server.
However, Bowman teaches:
wherein the management request processing unit transmit the dummy data (Bowman Paragraph [4230], data handlers can be created to return dummy data), the stream identifier (Bowman Paragraph [4235], attribute an object writes to the stream is its CLASS_ID), and the I/O worker information to the client (Bowman Paragraph [3655], work or allocation thread runs on the queue and makes calls), wherein the dummy data has a size identical to a readahead size of a storage device connected to the storage server (Bowman Paragraph [4230], data handlers can be created to return dummy data, these can then be replaced at run-time or later in testing without impacting the code (this shows identical size since the replacement won’t impact run-time or the code)).
The claimed invention and Bowman are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Bowman to have combined Alves and Bowman.
The motivation to combine Alves and Bowman is to add testing by using dummy data.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the dummy data of Bowman in order to obtain the predictable result of adding testing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Bowman.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Shimoi and Kursawe et al., Patent Application Publication No. 2001/0039630 (hereinafter Kursawe).

Regarding claim 7, Alves in view of Shimoi teaches parent claim 1.
Alves in view of Shimoi further teaches:
wherein receiving the read request from the client is configured to receive a read request corresponding to a maximum number of asynchronous readahead operations from the client (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events, Paragraph [0485] asynchronous nature of event-driven applications (this shows that the asynchronous operations are considered events which have a maximum number)),
Alves in view of Shimoi does not expressly disclose:
which calculates the maximum number of asynchronous readahead operations based on at least one of a network delay time between the client and the storage server and information about a storage device connected to the storage server.
However, Kursawe teaches:
which calculates the maximum number of asynchronous readahead operations based on at least one of a network delay time between the client and the storage server and information about a storage device connected to the storage server (Kursawe Paragraph [0036], where t is the maximum number of traitors in the asynchronous network and k, with n>k>t, the number of participating network, Paragraph [0119], processing time is expensive compared to network delay, one can use communication instead of computation).
The claimed invention and Kursawe are from the analogous art of asynchronous systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Kursawe to have combined Alves and Kursawe.
The motivation to combine Alves and Kursawe is to improve communication by looking at network delay.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the network delay of Alves in order to obtain the predictable result of improving communication.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Kursawe.

Regarding claim 18, Alves in view of Shimoi teaches parent claim 12.
Alves in view of Shimoi further teaches:
wherein the management request processing unit receives a read request corresponding to a maximum number of asynchronous readahead operations from the client (Alves Paragraph [0455], I/O multiplexer allows a client object to asynchronously listen to file descriptors (i.e. TCP/IP ports) waiting for read and write data to become, Paragraph [0619], maximum number of events),
Alves in view of Shimoi does not expressly disclose:
which calculates the maximum number of asynchronous readahead operations based on at least one of a network delay time between the client and the storage server and information about a storage device connected to the storage server.
However, Kursawe teaches:
which calculates the maximum number of asynchronous readahead operations based on at least one of a network delay time between the client and the storage server and information about a storage device connected to the storage server (Kursawe Paragraph [0036], where t is the maximum number of traitors in the asynchronous network and k, with n>k>t, the number of participating network, Paragraph [0119], processing time is expensive compared to network delay, one can use communication instead of computation).
The claimed invention and Kursawe are from the analogous art of asynchronous systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Alves and Kursawe to have combined Alves and Kursawe.
The motivation to combine Alves and Kursawe is to improve communication by looking at network delay.  It would have been obvious to one of ordinary skill in the art to take the system of Alves and combine it with the network delay of Alves in order to obtain the predictable result of improving communication.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Alves and Kursawe.

Response to Arguments
Applicant’s arguments, see page 7, filed 01/18/2021, with respect to the rejection of claims 12-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claims 12-20 has been withdrawn. 

On pages 7-8, Applicant argues that the rejection under 35 U.S.C. 103 does not clearly indicate where the claimed “information about the I/O worker” is disclosed, the Examiner agrees.  The rejection has been updated to show that Alves teaches this by showing sending events to a common stream and additional information about creating events (Paragraph 73 and 147).  The events are being considered the I/O worker.  Therefore, Alves does disclose “information about the I/O worker”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164                  

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164